[Cite as Rose v. Tievsky, 2021-Ohio-3051.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 BERNARD JOSEPH ROSE, M.D.                        :
                                                  :
         Plaintiff-Appellant                      :   Appellate Case No. 29024
                                                  :
 v.                                               :   Trial Court Case No. 2020-CV-2018
                                                  :
 ANDREW TIEVSKY, M.D., et al.                     :   (Civil Appeal from
                                                  :   Common Pleas Court)
         Defendants-Appellees                     :
                                                  :

                                             ...........

                                             OPINION

                          Rendered on the 3rd day of September, 2021.

                                             ...........

BERNARD JOSEPH ROSE, M.D., 1318 Laurelwood Road, Kettering, Ohio 45409
    Plaintiff-Appellant, Pro Se

MATTHEW L. SCHRADER, Atty. Reg. No. 0074230, 200 Civic Center Drive, Suite 800,
Columbus, Ohio 43215
     Attorney for Defendants-Appellees

                                             .............




WELBAUM, J.
                                                                                       -2-




       {¶ 1} This matter is before us on the pro se appeal of Plaintiff-Appellant, Bernard

Rose, M.D., from an order granting a motion to dismiss and a motion for summary

judgment filed by Defendants-Appellees, Andrew Tievsky, M.D., and Cleveland Clinic

Foundation (CCF) (collectively “Appellees”). The trial court dismissed the case with

prejudice because: (1) Dr. Rose failed to file an affidavit of merit as required by Civ.R.

10(D)(2)(a) and did not move for an extension of time to do so; (2) Dr. Rose failed to

comply with the statute of limitations in R.C. 2305.113(A) and the requirements of Ohio’s

savings statute, R.C. 2305.19(A); (3) the statute of limitations was not tolled under R.C.

R.C. 2305.113(C) and R.C.2305.16 for persons of “unsound mind”; and (4) Dr. Rose’s

claims were barred because they were not brought within the four-year statute of repose

in R.C. 2305.113(C).

       {¶ 2} According to Dr. Rose, he was not required to provide an affidavit of merit

because his claims were based on negligence, and the matters in question were within

the common knowledge of the trier of fact. Dr. Rose further contends that the statute of

limitations for his claims should have been that set forth in R.C. 2305.10(B(1), which

pertains to bodily injury caused by hazardous or toxic chemicals, rather than the statute

of limitations for medical claims.

       {¶ 3} Dr. Rose also argues that he brought his claims within the proper time after

he was informed by a “competent medical authority” that he had an injury related to

carbon monoxide exposure, or within the time that, in the exercise of reasonable care and

diligence, he should have discovered the resulting injury. In addition, Dr. Rose argues

that the statute of limitations should have been tolled because he was of unsound mind.
                                                                                        -3-


Finally, Dr. Rose mentions certain procedural failings, like the fact that the trial court

required him to offer proof when the allegations in the complaint should have been

construed as true. Allegedly, the trial court also failed to consider an affidavit that Dr.

Rose did file.

       {¶ 4} After reviewing the record, we conclude that Dr. Rose’s claims were “medical

claims” under R.C. 2305.113(E)(3), and not claims for bodily injury due to exposure to

hazardous or toxic chemicals or claims for negligence.          The one-year statute of

limitations in R.C. 2305.113(A) therefore applied. Furthermore, the trial court did not err

in fixing the date upon which Dr. Rose’s cause of action accrued, which was several years

before Dr. Rose refiled his complaint. Dr. Rose also could not salvage his claims based

on tolling under R.C. 2305.113(C) and R.C. 2305.16, because there were no genuine

material issues of fact concerning whether Dr. Rose was of unsound mind when the cause

of action accrued or thereafter.

       {¶ 5} The trial court did err in finding that Dr. Rose’s medical claims were barred

because he failed to refile them until 21 months after his original claims were dismissed

and that, as a result, the requirements of the savings statute in R.C. 2305.19(A) were not

satisfied. Contrary to the court’s holding, R.C. 2305.19(A) did not apply. Any error was

harmless, however, because Dr. Rose’s claims were barred by R.C. 2305.113(C).

       {¶ 6} R.C. 2305.113(C) is a statute of repose, which bars any medical claims that

are not filed within four years after the acts or omissions causing an injury. A plaintiff,

therefore, may not take advantage of the savings statute in R.C. 2305.19(A) to refile a

medical claim after the applicable one-year statute of limitations in R.C. 2305.113(A) has

expired if the four-year statute of repose for medical claims has also expired. Here, Dr.
                                                                                        -4-


Rose’s claims were barred because the one-year statute of limitations and the four-year

repose period had both expired before Dr. Rose refiled his complaint. In fact, Dr. Rose

refiled the complaint more than seven years after the occurrence of the act or omission

constituting the alleged basis of his medical claims. Consequently, Dr. Rose could not

take advantage of the savings provision in R.C. 2305.19(A).

       {¶ 7} We further conclude that the trial court correctly dismissed Dr. Rose’s claims

because he failed either to file a proper affidavit of merit or to ask for an extension for

filing one. Finally, the trial court did not commit any error in requiring proof beyond the

complaint’s allegations or in considering such evidence. Accordingly, the judgment of

the trial court will be affirmed.



                            I. Facts and Course of Proceedings

       {¶ 8} This case began with an action that was filed and dismissed in 2018, and

was then refiled. Concerning the first case, Dr. Rose filed a pro se medical malpractice

action against Dr. Tievsky and CCF on June 15, 2018. That action was designated as

Montgomery C.P. No. 2018-CV-2727.1

       {¶ 9} The 2018 complaint was presented in narrative form.         According to the

complaint, Dr. Rose was hospitalized at Glenbeigh Rehabilitation Center in 2013. During

the hospitalization, a doctor (Dr. Zinni) ordered an MRI because Dr. Rose was having


1 Relevant pleadings from that case were attached to Appellees’ Summary Judgment
Motion. Tievsky/CCF Motion for Summary Judgment (July 10, 2020). We can also take
judicial notice of judicial opinions and public records accessible on the internet. E.g.,
State v. Thompson, 2d Dist. Montgomery No. 28449, 2019-Ohio-5140, ¶ 4, fn. 1. The
records of the Montgomery County Common Pleas Court are readily accessible on the
Clerk of Courts’ website.
                                                                                        -5-


confusion issues and bizarre behavior. 2018 Complaint, p. 1.2 The MRI was done on

May 3, 2013, and Dr. Tievsky, a neurologist with the Cleveland Health System, read the

MRI as normal. Id. See also Ashtabula County Medical Center MRI, “Final Report,” p.

1.

         {¶ 10} In contrast, an August 2011 MRI of Dr. Rose, which was attached as part

of the complaint, indicated some changes that might be seen with “hypoxic/anoxic brain

injury.”     August 1, 2011 University Radiology Associates Diagnostic Radiology

Interpretation of Films for: Linder Center of Hope, p. 1.

         {¶ 11} Dr. Rose also attached a Final Report of Cleveland Clinic Star Imaging to

the 2018 Complaint. The exam date is listed as May 24, 2017, and the history given was

of a “58 year old man with chronic heartburn, monoxide exposure, serum imbalance, and

low sodium.” Id. at p. 1.      On that day, an MRI was done with and without contrast, and

the stated impression was: “Abnormal signal intensity at the interior basil ganglia

bilaterally with evidence for magnetic susceptibility artifact. The findings may be related

to mineralization. * * * [A] previous insult such as from carbon monoxide exposure could

also have this appearance.” Id. at p. 2.

         {¶ 12} According to the 2018 Complaint, Dr. Rose believed the pathologic changes

shown by the 2011 MRI had caused the problems he had during the 2013 hospitalization

at Glenbeigh. Dr. Rose alleged that Dr. Tievsky “misdiagnosed pathologic changes in

the Globus Pallidus area” and “failed to perform acceptable medical practice by his failure

to compare previously abnormal images.” 2018 Complaint at p. 1. Dr. Rose further

alleged that CCF was “guilty of failure to follow acceptable care by not obtaining previous


2   Dr. Zinni is not a defendant in this case.
                                                                                           -6-


medical images from the University of Cincinnati.” Id. The implication in the complaint

was that Dr. Rose’s conduct while at Glenbeigh in 2013 actually resulted from carbon

monoxide poisoning, rather than psychological problems and/or substance abuse, and

that the failure to diagnose caused permanent damage. Id.

          {¶ 13} On July 17, 2018, Dr. Tievsky filed a motion to dismiss the complaint based

on the fact that Dr. Rose had failed to file an affidavit of merit as required by

Civ.R.10(D)(2). The trial court agreed, finding that the affidavit in question had been

authored by Dr. Penny, a Ph.D., and not by a physician, as the rule required. The court

therefore dismissed Dr. Rose’s claims without prejudice on August 22, 2018. Dr. Rose

then appealed to our court.

          {¶ 14} We dismissed Dr. Rose’s appeal in January 2019, because the dismissal

for lack of an appropriate affidavit of merit was without prejudice, did not prevent refiling,

and was not a final appealable order. See Rose v. Tievsky, 2d Dist. Montgomery No.

28184 (Decision and Final Judgment Entry, Jan. 16, 2019), p. 3. In a footnote, we also

mentioned Appellees’ argument that, under R.C. 2305.19(A), Dr. Rose could refile his

claims within one year after the trial court’s August 2018 decision and entry. Id. at p. 4,

fn. 1.

          {¶ 15} Rather than refiling, Dr. Rose appealed our decision to the Supreme Court

of Ohio, which declined jurisdiction over the appeal on May 15, 2019. Dr. Rose then

refiled another pro se medical malpractice action (the current action), and again included

Dr. Tievsky and CCF as defendants. See 2020 Complaint (May 14, 2020). Again, Dr.

Rose failed to attach an affidavit of merit and did not ask for an extension of time to do

so.      The 2020 Complaint also attached documents that were very similar to those
                                                                                          -7-


included with the 2018 Complaint.

       {¶ 16} On June 12, 2020, Appellees filed a motion to dismiss, contending the

action should be dismissed because Dr. Rose failed to file an affidavit of merit and did not

request an extension of time to do so. They also filed an answer and raised various

affirmative defenses, including that the action was barred by the statute of limitations and

by the statute of repose. Tievsky/CCF Answer (June 12, 2020), p. 2. On June 15, 2020,

the court set a briefing schedule for the motion to dismiss.

       {¶ 17} Dr. Rose filed a response to the motion to dismiss. In his memorandum,

Dr. Rose argued that he did not need an expert witness because Appellees’ failure to

obtain and review the prior MRI report was “simple” negligence. Rose Reply (July 10,

2020), p. 1-2. Dr. Rose also raised the issue that the legislation requiring an affidavit of

merit prevented him from receiving a fair trial because it required him to spend significant

sums of money on an expert. Id. at p. 3-4. Finally, Dr. Rose quoted from a report of an

affidavit of merit from Dr. DiNella, who was apparently a board certified psychiatrist.

       {¶ 18} The quoted portion stated only as follows:

              The treating doctors’ failure to carry out their duty to accurately

       diagnose and treat Dr. Rose directly resulted in harm to him emotionally,

       medically and financially. Due to the damage to his reputation, his income

       as a physician dropped by $200,000 that year and took several years to

       recover. It also caused emotional damage to him due to the damage of his

       reputation.

Rose Reply at p. 6.

       {¶ 19} On the same day that Dr. Rose responded to the motion to dismiss,
                                                                                          -8-


Appellees filed a motion for summary judgment, contending that the action was barred

because it was not filed within one year after the original action was dismissed. As noted,

Appellees also attached certified copies of the relevant pleadings in the 2018 case. The

trial court then established deadlines for filing documents relevant to the summary

judgment motion.

       {¶ 20} On July 24, 2020, Appellees filed a memorandum replying to Dr. Rose’s

response to their motion to dismiss; they also included a motion to strike the “proffered”

affidavit of Dr. DiNella because it failed to comply with Evid.R. 601(D) and Civ.R. 10(D)(2).

After receiving an extension of time to file a surreply to the motion to dismiss and two

extensions to reply to the summary judgment motion, Dr. Rose filed a memorandum on

September 28, 2020. On the same day, he also filed a lengthy affidavit. Appellees filed

a reply on October 13, 2020.

       {¶ 21} The trial court then issued an order granting Appellees’ motions and

dismissing Dr. Rose’s action with prejudice. Order (December 29, 2020). The court

concluded that Dr. Rose’s claims were medical claims governed by the statute of

limitations in R.C. 2305.113(A) and that Dr. Rose was required to file an affidavit of merit

under Civ.R. 10(D)(2) or to ask for an extension of time. Because he failed to do so, the

trial court granted the motion to dismiss. Id. at p. 10-12.

       {¶ 22} Additionally, the court found that Dr. Rose failed to bring his medical claims

within the one-year statute of limitations in R.C. 2305.113(A) and that the tolling provision

in R.C. 2305.113(C) for persons of “unsound mind” did not apply. The court further held

that the action was barred by the statute of repose in R.C. 2305.113(C), and that the

savings statute in R.C. 2305.19(A) could not be used because Dr. Rose’s original
                                                                                       -9-


complaint was barred by the statute of limitations. In addition, the second complaint was

not timely filed under R.C. 2305.19(A).    Based on these findings, the court granted

summary judgment in Appellees’ favor and dismissed Dr. Rose’s claims with prejudice.

On January 27, 2021, Dr. Rose appealed from the trial court’s decision.

       {¶ 23} With these facts in mind, we will consider the assignments of error that Dr.

Rose has asserted.



             II. Status of Dr. Rose’s Claims and Appropriate Statute of Limitations

       {¶ 24} Dr. Rose is acting pro se on appeal, as he did in the trial court. Dr. Rose

has asserted eight assignments of error, but he has failed to follow the proper format for

briefs as outlined in App.R. 16(A)(1)-(8) and (D). Based on these omissions, we could

“either strike the offending portions of the brief or sua sponte dismiss the appeal.”

Brazelton v. Brazelton, 2d Dist. Montgomery No. 24837, 2012-Ohio-3593, ¶ 8. However,

in the interests of justice, we will review the merits of Dr. Rose’s claims. Id. This will

involve addressing some assignments of error out of order. We will begin with the second

assignment of error, which, quoted verbatim, states “Assignment of error No. 2 Denial

of Negligence claim.” Appellant’s Brief at p. 6.

       {¶ 25} Under this assignment of error, Dr. Rose contends that the trial court erred

in finding that his claims were “medical claims” rather than claims sounding in ordinary

negligence or personal injury. Dr. Rose further argues that the matters at issue in this

case (the failure to compare prior MRI films) fall within the common knowledge of jurors,

which eliminates the need for expert testimony. As a result, Dr. Rose believes he did not

need to furnish an affidavit of merit.
                                                                                        -10-


       {¶ 26} We will also consider the interrelated fourth assignment of error, which

states that:

               Assignment of error No. 4 Common Pleas Court (CPC) was wrong

       to grant summary judgment 56(c) based solely on Statute of Limitations

       2305.113.

       {¶ 27} Under this assignment of error, Dr. Rose contends that the trial court should

have used the statute of limitations in R.C. 2305.10(B)(1), which covers exposure to toxic

chemicals.

       {¶ 28} And finally, we will discuss the sixth assignment of error, which is also

interrelated. This assignment of error, quoted verbatim, states that:

               THE TRIAL COURT COMMITTED REVERSIBLE ERROR IN

       GRANTING       SUMMARY        JUDGMENT        TO    THE     DEFENDANTS/

       APPELLEES WHERE THERE IS A QUESTION OF FACT AS TO WHEN

       THE COGNIZABLE EVENT OCCURRED WHICH TOLLED THAT

       STATUTE OF LIMITATIONS IN MEDICAL MALPRACTICE CASE,

       SUMMARY JUDGMENT IS IMPROPER AS A MATTER OF LAW.

       {¶ 29} Under this assignment of error, Dr. Rose again argues that the appropriate

statute of limitations should be R.C. 2305.10(B)(1). He also contends that even if the

medical malpractice statute of limitations applied, the cognizable event for purposes of

the statute was May 5, 2020. This is the date on which Dr. Rose was informed by a

“competent medical specialist” that carbon monoxide had caused his problems and that

his treating physicians provided negligent care.

       {¶ 30} Before we address these issues, we will briefly discuss the appropriate
                                                                                          -11-


standards of review that apply to the dismissal of claims under Civ.R. 12(B)(6) and to

summary judgments.



                           A. Dismissal Under Civ.R. 12(B)(6)

       {¶ 31} The law is well-established that orders granting Civ.R. 12(B)(6) motions to

dismiss are subject to de novo review. Perrysburg Twp. v. Rossford, 103 Ohio St.3d 79,

2004-Ohio-4362, 814 N.E.2d 44, ¶ 5. De novo review “means that we apply the same

standards as the trial court.” (Citations omitted.) GNFH, Inc. v. W. Am. Ins. Co., 172

Ohio App.3d 127, 2007-Ohio-2722, 873 N.E.2d 345, ¶ 16 (2d Dist.).

       {¶ 32} In the context of Civ.R. 12(B)(6) motions, this means that “[i]n construing a

complaint upon a motion to dismiss for failure to state a claim, we must presume that all

factual allegations of the complaint are true and make all reasonable inferences in favor

of the non-moving party.” Mitchell v. Lawson Milk Co., 40 Ohio St.3d 190, 192, 532

N.E.2d 753 (1998). Then, before a complaint may be dismissed, “it must appear beyond

doubt that plaintiff can prove no set of facts warranting a recovery.” Id., citing O'Brien v.

Univ. Community Tenants Union, 42 Ohio St.2d 242, 327 N.E.2d 753 (1975), syllabus.

Where, as here, documents are attached to or are incorporated into a complaint, we may

also consider the documents. State ex rel. Washington v. D'Apolito, 156 Ohio St.3d 77,

2018-Ohio-5135, 123 N.E.3d 947, ¶ 10.

       {¶ 33} A motion to dismiss based on the statute of limitations may be granted

where the defect is apparent on the face of the complaint, but such a motion “is

erroneously granted where the complaint does not conclusively show on its face the

action is barred by the statute of limitations.” Velotta v. Leo Petronzio Landscaping, Inc.,
                                                                                          -12-


69 Ohio St.2d 376, 379, 433 N.E.2d 147 (1982), paragraph three of the syllabus. Accord

LGR Realty, Inc. v. Frank & London Ins. Agency, 152 Ohio St.3d 517, 2018-Ohio-334, 98

N.E.3d 241, ¶ 10. In that situation, summary judgment would be the proper procedure.

Here, however, we have both types of dismissals.



                            B. Summary Judgment Decisions

       {¶ 34} “A trial court may grant a moving party summary judgment pursuant to

Civ.R. 56 if there are no genuine issues of material fact remaining to be litigated, the

moving party is entitled to judgment as a matter of law, and reasonable minds can come

to only one conclusion, and that conclusion is adverse to the nonmoving party, who is

entitled to have the evidence construed most strongly in his favor.” (Citation omitted.)

Smith v. Five Rivers MetroParks, 134 Ohio App.3d 754, 760, 732 N.E.2d 422 (2d

Dist.1999).

       {¶ 35} “A party seeking summary judgment ‘bears the initial responsibility of

informing the trial court of the basis for the motion, and identifying those portions of the

record before the trial court which demonstrate the absence of a genuine issue of fact on

a material element of the nonmoving party's claim.’ ” Griffith v. Aultman Hosp., 146 Ohio

St.3d 196, 2016-Ohio-1138, 54 N.E.3d 1196, ¶ 26, quoting Dresher v. Burt, 75 Ohio St.3d

280, 292, 662 N.E.2d 264 (1996). “If the moving party fails to satisfy its initial burden,

the motion for summary judgment must be denied. However, if the moving party has

satisfied its initial burden, the nonmoving party then has a reciprocal burden outlined in

Civ.R. 56(E) to set forth specific facts showing that there is a genuine issue for trial and,

if the nonmovant does not so respond, summary judgment, if appropriate, shall be entered
                                                                                             -13-


against the nonmoving party.” Dresher at 293.

       {¶ 36} As with decisions on motions to dismiss, we review trial court rulings on

summary judgment decisions de novo. GNFH, Inc., 172 Ohio App.3d 127, 2007-Ohio-

2722, 873 N.E.2d 345, at ¶ 16. With these standards in mind, we will consider Dr. Rose's

arguments.



                        C. Asserted Application of R.C. 2305.10(B)(1)

       {¶ 37} Dr. Rose suggests that the statute of limitations in R.C. 2305.10(B)(1),

rather than the limitations period in R.C. 2305.113(A), should be applied to his claims.

Appellant’s Brief at p. 14, 18, and 25.

       {¶ 38} R.C. 2305.10(A) generally provides a two-year statute of limitations for

product liability claims and for certain actions for bodily injury and injury to property. The

section to which Rose refers, R.C. 2305.10(B)(1), states that:

                For purposes of division (A) of this section, a cause of action for bodily

       injury that is not described in division (B)(2), (3), (4), or (5) of this section

       and that is caused by exposure to hazardous or toxic chemicals, ethical

       drugs, or ethical medical devices accrues upon the date on which the

       plaintiff is informed by competent medical authority that the plaintiff has an

       injury that is related to the exposure, or upon the date on which by the

       exercise of reasonable diligence the plaintiff should have known that the

       plaintiff has an injury that is related to the exposure, whichever date occurs

       first.

       {¶ 39} As far as we can tell, Dr. Rose is arguing that using this statute would toll
                                                                                          -14-


the limitations period for bringing his action until May 20, 2020, when Dr. Kenneth DiNella

signed an affidavit indicating that Dr. Rose’s “psychiatric and physical problems were

related to a ‘toxic gas[,]’ poisonous and lethal with latent manifestations.” Appellant’s

Brief at p. 18 and 24. This is based on Dr. Rose’s apparent belief that Dr. DiNella was

the first “competent medical authority” who informed him of his injury.

       {¶ 40} This argument is incorrect.      First of all, Dr. Rose did not allege that

Appellees had anything to do with his exposure to toxic chemicals; he alleged that they

failed to obtain prior MRI records and to correctly diagnose his condition. As a result,

Dr. Rose’s claims are “medical claims,” which are defined in R.C. 2305.113(E)(3) as “any

claim that is asserted in any civil action against a physician, podiatrist, hospital, home, or

residential facility, against any employee or agent of a physician, podiatrist, hospital,

home, or residential facility, * * * and that arises out of the medical diagnosis, care, or

treatment of any person.” “Unquestionably, a claim for an injury that occurs during or in

medical diagnosis, care, or treatment arises from medical diagnosis, care, or treatment.”

Lerner v. Broadview NH, LLC, 2017-Ohio-8001, 98 N.E.3d 1014, ¶ 13 (10th Dist.).

Because the alleged actions here involved injuries that arose from medical diagnosis (or

failure to properly diagnose), the proper statute of limitations was R.C. 2305.113(A).



                                    D. Affidavit of Merit

       {¶ 41} Because this case involves medical claims under R.C. 2305.113(E), Dr.

Rose needed to comply with the requirements for bringing these claims. One such

requirement is filing an affidavit of merit under Civ.R. 10(D)(2), which states that:

              (a) Except as provided in division (D)(2)(b) of this rule, a complaint
                                                                                           -15-


      that contains a medical claim, dental claim, optometric claim, or chiropractic

      claim, as defined in R.C. 2305.113, shall be accompanied by one or more

      affidavits of merit relative to each defendant named in the complaint for

      whom expert testimony is necessary to establish liability. Affidavits of merit

      shall be provided by an expert witness meeting the requirements of Evid.R.

      702 and, if applicable, also meeting the requirements of Evid.R. 601(D).

      Affidavits of merit shall include all of the following:

              (i) A statement that the affiant has reviewed all medical records

      reasonably available to the plaintiff concerning the allegations contained in

      the complaint;

              (ii) A statement that the affiant is familiar with the applicable standard

      of care;

              (iii) The opinion of the affiant that the standard of care was breached

      by one or more of the defendants to the action and that the breach caused

      injury to the plaintiff.

      {¶ 42} The exception in Civ.R. 10(D)(2)(b) pertains to filing a request for an

extension of time to file the affidavit, which the court may grant for a reasonable time,

upon a showing of good cause.

      {¶ 43} “Clearly, the purpose behind the rule is to deter the filing of frivolous

medical-malpractice claims. The rule is designed to ease the burden on the dockets of

Ohio's courts and to ensure that only those plaintiffs truly aggrieved at the hands of the

medical profession have their day in court.” Fletcher v. Univ. Hosps. of Cleveland, 120

Ohio St.3d 167, 2008-Ohio-5379, 897 N.E.2d 147, ¶ 10.
                                                                                          -16-


       {¶ 44} Here, Dr. Rose failed to either submit an affidavit of merit or ask the court

for an extension of time. Consequently, he did not comply with the Civ.R. 10(D)(2)

requirements. Dr. Rose argues, however, that he was not required to submit an affidavit

because the importance of comparing previous abnormal films is within a trier of fact’s

knowledge. The trial court rejected Dr. Rose’s “common knowledge” exception because

it is rarely used and is limited in scope. Order at p. 11. The court also held that the

allegations against Dr. Rose and CCF were not matters of common knowledge and expert

testimony would be needed. Id.

       {¶ 45} In Bruni v. Tatsumi, 46 Ohio St.2d 127, 346 N.E.2d 673 (1976), the

Supreme Court of Ohio stated that:

              “The issue as to whether the physician and surgeon has proceeded

       in the treatment of a patient with the requisite standard of care and skill must

       ordinarily be determined from the testimony of medical experts. * * * It

       should be noted that there is an exception to that rule in cases where the

       nature of the case is such that the lack of skill or care of the physician and

       surgeon is so apparent as to be within the comprehension of laymen and

       requires only common knowledge and experience to understand and judge

       it, and in such case expert testimony is not necessary.”

Id. at 130.

       {¶ 46} As an example of “common knowledge,” cases involving matters like an

unattended patient falling from a bed are “claims of ordinary negligence.” However,

matters that involve "professional skill and judgment” are “not within the common

knowledge and experience of the jurors.” Ramage v. Cent. Ohio Emergency Serv., Inc.,
                                                                                         -17-


64 Ohio St.3d 97, 103, 592 N.E.2d 828 (1992). Notably, “ ‘[r]elatively few courts in Ohio

have found the common knowledge exception applicable so as to obviate the need for

expert witness testimony on the malpractice issue.’ ” Cunningham v. Children's Hosp.,

10th Dist. Franklin No. 05AP-69, 2005-Ohio-4284, ¶ 20, quoting Buerger v. Ohio Dept. of

Rehab. & Corr., 64 Ohio App.3d 394, 399, 581 N.E.2d 1114 (10th Dist.1989).                In

Cunningham, the court also stressed that “[t]he common knowledge exception has a

limited scope in a world of increasing medical complexity.” Id. Accord Culp v. Olukoga,

2013-Ohio-5211, 3 N.E.3d 724, ¶ 74 (4th Dist.).

       {¶ 47} “Expert-opinion evidence * * * is required where the inquiry pertains to a

highly technical question of science or art or to a particular professional or mechanical

skill.” Jones v. Hawkes Hosp. of Mt. Carmel, 175 Ohio St. 503, 196 N.E.2d 592 (1964),

paragraph one of the syllabus. The field of radiology involves professional skill and

highly technical scientific questions, and, therefore, is not within the common knowledge

of jurors. Accordingly, the trial court did not err in rejecting Dr. Rose's assertion of the

common knowledge exception, and it did not err in dismissing Dr. Rose’s action based

on his failure to include an affidavit of merit or to ask for an extension.

       {¶ 48} Typically, a dismissal for failure to file an affidavit of merit is a dismissal

without prejudice. Fletcher, 120 Ohio St.3d 167, 2008-Ohio-5379, 897 N.E.2d 147, at

¶ 20. Here, however, the court dismissed Dr. Rose’s claims with prejudice because the

action was otherwise precluded by the statute of limitations. Order at p. 12. This leads

us to the next issue, which concerns when the cognizable event occurred for purposes of

the statute of limitations in R.C. 2305.113(A).
                                                                                        -18-


                E. Cognizable Event for Purposes of R.C. 2305.113(A)

      {¶ 49} In connection with the sixth assignment of error, Dr. Rose again argues that

the proper statute of limitations is found in R.C. 2305.10(B)(1). Dr. Rose further admits

that he learned on June 15, 2017, that “a fellow CCF doctor had reviewed the MRI of

2013 and found possible pathology suggesting carbon monoxide damage.” Appellant's

Brief at p. 19-20. However, Dr. Rose contends that the opinion of the doctor in question

did not qualify as a “competent medical authority” because that doctor was “not a

neurologist or psychiatrist.” Id. at p. 20. Based on this theory, Dr. Rose argues that

June 15, 2017, was not a “cognizable event” for applying the statute of limitations and

that the trial court erred in using that date as the beginning point for applying R.C.

2305.19(A).

      {¶ 50} Under R.C. 2305.113(A), “an action upon a medical, dental, optometric, or

chiropractic claim shall be commenced within one year after the cause of action accrued.”

For purposes of this statute, “a cause of action for medical malpractice accrues and the

one-year statute of limitations commences to run (a) when the patient discovers or, in the

exercise of reasonable care and diligence should have discovered, the resulting injury, or

(b) when the physician-patient relationship for that condition terminates, whichever occurs

later.” Frysinger v. Leech, 32 Ohio St.3d 38, 512 N.E.2d 337 (1987), paragraph one of

the syllabus (interpreting predecessor statute, R.C. 2305.11(A), which is similar to R.C.

2305.113(A) in pertinent part).

      {¶ 51} There is no dispute here that Dr. Rose's relationship with Appellees ended,
                                                                                        -19-


at the latest, on May 3, 2013, when the 2013 MRI was read and reported.3 Given this

date, the original complaint, filed on June 15, 2018, was clearly more than one year after

the medical relationships ended. However, as noted, Dr. Rose argues that the current

lawsuit is timely because he did not discover the resulting injury from the alleged

malpractice until May 5, 2020, when he read Dr. DiNella's Civ.R. 10(D)(2) affidavit. See

Appellant's Brief at p. 17-18. This argument is plainly incorrect, since Dr. Rose’s June

2018 action raised the same allegations about carbon dioxide and medical malpractice

that he asserts here.

      {¶ 52} Based on Dr. Rose's own allegations in the complaint filed in the present

case on May 14, 2020, the trial court found that “the cognizable event occurred on June

15, 2017, when Dr. Rose discovered the resulting injury.” Order at p. 13. The court's

finding was due to the complaint's allegation that on June 15, 2017, “a repeat MRI * * *

was read * * * by another radiologist, * * * who reviewed this MRI and felt pathological

changes existed,” which Dr. Rose described as a “ ‘revelation.’ ” (Emphasis sic.) Id.

at p. 12, quoting Complaint at p. 1. We agree with the trial court this was the date the

cause of action accrued. There is simply no evidence otherwise.

      {¶ 53} In this context, we stress Dr. Rose's admission that he learned about the

pathology suggesting carbon monoxide on June 15, 2017. Complaint at p. 1; Appellant’s

Brief at p. 19-20. As indicated, Dr. Rose discounts this fact because the doctor who

provided the information was not a neurologist or psychiatrist as required by Civ.R.


3 Based on the allegations in the complaint, the trial court used June 2, 2013, as the date
that Dr. Tievsky read and reported on the MRI. Order at p. 12 and 13. However, the
relevant MRI report that Dr. Rose attached to his affidavit was dated May 3, 2013. Rose
Aff. at p. 208. As a result, we will use that date rather than June 2, 2013. For purposes
of analysis, the difference in the two dates is not material.
                                                                                         -20-


10(D)(2).   However, there is no requirement that discovery of an injury must be

occasioned by a doctor providing a Civ.R. 10(D)(2) affidavit. To the contrary, the law

requires only that the “patient discovers or, in the exercise of reasonable care and

diligence should have discovered, the resulting injury.” Frysinger, 32 Ohio St.3d 38, 512

N.E.2d 337, at paragraph one of the syllabus. “The standard of reasonable care and

diligence required by this test is that which is employed by an ordinary reasonably prudent

person in like circumstances.” Clark v. Hawkes Hosp. of Mt. Carmel, 9 Ohio St.3d 182,

183, 459 N.E.2d 559 (1984).

       {¶ 54} Furthermore, courts must look to a particular case's facts and decide “when

the injured party became aware, or should have become aware, of the extent and

seriousness of his condition, which, of course, may occur without the necessity of further

medical consultation; whether the injured party was aware, or should have been aware,

that such condition was related to a specific professional medical service previously

rendered him; and whether such condition would put a reasonable person on notice of

need for further inquiry as to the cause of such condition.” Hershberger v. Akron City

Hosp., 34 Ohio St.3d 1, 5-6, 516 N.E.2d 204 (1987), paragraph one of the syllabus.

       {¶ 55} “The ‘extent and seriousness of his condition’ language of the test set forth

in Hershberger * * * requires that there be an occurrence of a ‘cognizable event’ which

does or should lead the patient to believe that the condition of which the patient complains

is related to a medical procedure, treatment or diagnosis previously rendered to the

patient and where the cognizable event does or should place the patient on notice of the

need to pursue his possible remedies.” Allenius v. Thomas, 42 Ohio St.3d 131, 538

N.E.2d 93 (1989), syllabus. “If a patient believes, based on a known injury, that her
                                                                                         -21-


treating medical professional has done something wrong, that belief is sufficient to alert

the patient to the need to investigate and pursue a remedy.” Schmitz v. Natl. Collegiate

Athletic Assn., 155 Ohio St.3d 389, 2018-Ohio-4391, 122 N.E.3d 80, ¶ 22, citing Allenius

at 133.

       {¶ 56} The affidavit that Dr. Rose signed on September 15, 2020, indicated that he

graduated from The Ohio State University Medical School in 1984 and had been a primary

care physician for 33 years. Rose Affidavit (Sep. 28, 2020), p. 1. Dr. Rose further

stated that “[o]ver the last 9 years,” he had “been very interested in the effects of Carbon

Monoxide on human mental and physical problems,” had “read over 700 peer-reviewed

articles,” and had “reviewed over 100 books dealing with carbon monoxide pathology.”

Id. at p. 2. In addition, Dr. Rose's affidavit stated that since 2016, he had been aware

that his automobile “was causing toxic carbon monoxide levels in the driver's

compartment.” Id. at p. 4, referencing Ex. G attached to the Rose Affidavit.4

       {¶ 57} In light of these facts, including Dr. Rose's knowledge of carbon monoxide

effects and pathology dating back to around 2011, his suspicion since at least 2016 that

he had been exposed to inappropriate carbon monoxide, and the MRI abnormalities

related to potential carbon monoxide exposure to which he was alerted in June 2017, a

reasonably prudent person in Dr. Rose's circumstances would have been put on notice

of the need for further inquiry as to the cause of his condition and the need to pursue


4 Exhibit G attached to Dr. Rose’s affidavit was a July 13, 2016 Inspection Report of Dr.
Rose’s automobile. The report stated that the vehicle “is suspected of exposing the
occupant(s) to Carbon Monoxide poisoning.” Id. at p. 68 of the documents attached to
the Rose Affidavit. Further, the report concludes that “Tailpipe emissions of CO and HC
are extremely high, due to a malfunction in the fuel injection system,” and that “[u]nder
some conditions, tailpipe emissions enter the passenger compartment, creating a
hazardous environment.” Id. at p. 71.
                                                                                         -22-


remedies, at the latest, on June 15, 2017 (and probably earlier). Therefore, the trial court

correctly concluded that the “cognizable event” occurred on June 15, 2017. Accordingly,

the trial court did not err in applying the statute of limitations found in R.C. 2305.113(A)

and in assigning a date on which the cognizable event occurred for purposes of applying

the statute.

       {¶ 58} Based on the preceding discussion, the second, fourth, and sixth

assignments of error are overruled.



                          IV. Tolling of the Statute of Limitations

       {¶ 59} Concerning tolling, Dr. Rose presents the following three assignments of

error (all recited verbatim):

                Assignment of error No. 3 Common Court stated pg 13 para 18 “Dr.

       Rose does not provide evidence of unsound mind. . . Furthermore, Dr. Rose

       does not assert he was of unsound mind at the time the cause of action

       accrued.......The Court therefore finds the tolling provision of R.C. 2305.16

       to be inapplicable.”

                Assignment of error 7    Defendant's contention “not of unsound

       mind.”

                Assignment of error 8     Failure, by plaintiff to provide proof of

       allegation in memorandum against Summary Judgment.

       {¶ 60} Under these assignments of error, Dr. Rose essentially contends that there

were genuine issues of material fact concerning whether he was of “unsound mind” at the

time his cause of action accrued, and that the trial court, therefore, should have found the
                                                                                          -23-


statute of limitations tolled. The court rejected Dr. Rose's claim that his action was timely

filed due to R.C. 2305.113(C) and/or R.C. 2305.113(D)(1). Order at p. 13-14. We will

only consider R.C. 2305.113(C), as Dr. Rose did not mention R.C. 2305.113(D)(1) in his

brief.

         {¶ 61} Regarding R.C. 2305.113(C), the court held that tolling did not apply

because Dr. Rose failed to provide any evidence that he was of unsound mind when the

cause of action accrued on June 15, 2017, or at any time thereafter. Id. at p. 13. Again,

we review the court's decision on a de novo basis.

         {¶ 62} As relevant here, R.C. 2305.113(C)(1) states that “No action upon a medical

* * * claim shall be commenced more than four years after the occurrence of the act or

omission constituting the alleged basis of the medical * * * claim.” In a very recent

decision, the Supreme Court of Ohio distinguished as follows between statutes of

limitations and statutes of repose:

                A statute of limitations establishes “a time limit for suing in a civil

         case, based on the date when the claim accrued (as when the injury

         occurred or was discovered).”         Black's Law Dictionary 1707 (11th

         Ed.2019).   A statute of limitations operates on the remedy, not on the

         existence of the cause of action itself. Mominee v. Scherbarth, 28 Ohio

         St.3d 270, 290, 503 N.E.2d 717, fn. 17 (Douglas, J., concurring). A statute

         of repose, on the other hand, bars “any suit that is brought after a specified

         time since the defendant acted * * * even if this period ends before the

         plaintiff has suffered a resulting injury.” Black's Law Dictionary at 1707. A

         statute of repose bars the claim – the right of action – itself. Treese v.
                                                                                            -24-


      Delaware, 95 Ohio App.3d 536, 545, 642 N.E.2d 1147 (10th Dist. 1994).

      ***

Wilson v. Durrani, Ohio Slip Opinion No. 2020-Ohio-6827, ___ N.E.3d ___, ¶ 9.

      {¶ 63} The Supreme Court of Ohio further remarked that “[s]tatutes of limitations

and statutes of repose target different actors.”         Id. at ¶ 10, citing CTS Corp. v.

Waldburger, 573 U.S. 1, 8, 134 S.Ct. 2175, 189 L.Ed.2d 62 (2014). In this vein, the court

explained that:

      Statutes of limitations emphasize plaintiffs’ duty to diligently prosecute

      known claims. [CTS Corp. at 8], citing Black's Law Dictionary 1546 (9th

      Ed.2009). Statutes of repose, on the other hand, emphasize defendants’

      entitlement to be free from liability after a legislatively determined time. Id.

      at 9, 134 S.Ct. 2175.         In light of those differences, statutory schemes

      commonly pair a shorter statute of limitations with a longer statute of repose.

      California Pub. Emps.’ Retirement Sys. v. ANZ Securities, Inc., --- U.S. ---,

      137 S.Ct. 2042, 2049, 198 L.Ed.2d 584 (2017). When the discovery rule –

      that is, the rule that the statute of limitations runs from the discovery of injury

      – governs the running of a statute of limitations, the “discovery rule gives

      leeway to a plaintiff who has not yet learned of a violation, while the rule of

      repose protects the defendant from an interminable threat of liability.” Id.

      at ----, 137 S.Ct. at 2050.

Wilson at ¶ 10.

      {¶ 64} In Wilson, the court stressed that “R.C. 2305.113(C) ‘exists to give medical

providers certainty with respect to the time within which a claim can be brought and a time
                                                                                         -25-


after which they may be free from the fear of litigation.’ ” Id. at ¶ 16, quoting Ruther v.

Kaiser, 134 Ohio St.3d 408, 2012-Ohio-5686, 983 N.E.2d 291, ¶ 19. “It is a ‘true statute

of repose that applies to both vested and nonvested claims. Therefore, any medical-

malpractice action must be filed within four years of the occurrence of the act or omission

alleged to have caused a plaintiff's injury.’ ” Id., quoting Antoon v. Cleveland Clinic

Found., 148 Ohio St.3d 483, 2016-Ohio-7432, 71 N.E.3d 974, ¶ 1.

       {¶ 65} As applied to the current case, whether or not a prior action was filed and

dismissed, this action would be barred, absent tolling, because it was filed on May 14,

2020, more than seven years after the alleged “acts or omissions constituting the alleged

basis of the medical * * * claim.” R.C. 2305.113(C)(1). Notably, this subsection of the

statute does not refer to when a claim accrues; it refers to when the acts or omissions

occurred.

       {¶ 66} R.C. 2305.113(C) contains a few exceptions to the four-year barrier. The

first, in subsection (C)(1), is for “persons within the age of minority or of unsound mind as

provided by section 2305.16 of the Ohio Revised Code.”            R.C. 2305.16 states, in

pertinent part, that:

               Unless otherwise provided in sections 1302.98, 1304.35, and

       2305.04 to 2305.14 of the Revised Code, if a person entitled to bring any

       action mentioned in those sections * * * is, at the time the cause of action

       accrues, within the age of minority or of unsound mind, the person may

       bring it within the respective times limited by those sections, after the

       disability is removed. * * *

       {¶ 67} A second exception in R.C. 2305.113(C)(2) allows tolling after a cause of
                                                                                         -26-


action accrues “if the person entitled to bring the action becomes of unsound mind and is

adjudicated as such by a court of competent jurisdiction or is confined in an institution or

hospital under a diagnosed condition or disease which renders the person of unsound

mind.”

         {¶ 68} “ ‘Of unsound mind’ includes all forms of derangement or intellectual

disability.” R.C. 1.02 (C). “ ‘[D]erangement’ has been equated with insanity.” Fisher

v. Ohio Univ., 63 Ohio St.3d 484, 488, 589 N.E.2d 13 (1992), citing Webster's Third New

International Dictionary 607 (1986).     A plaintiff has the burden of showing that “the

condition from which he or she suffered was ‘some species of mental deficiency or

derangement [that caused him] to be unable to look into his affairs, properly consult with

counsel, prepare and present his case and assert and protect his rights in a court of

justice.’ ” Thomas v. Progressive Cas. Ins. Co., 2011-Ohio-6712, 969 N.E.2d 1284, ¶ 29

(2d Dist.), quoting Bowman v. Lemon, 115 Ohio St. 326, 329, 154 N.E. 317 (1926),

paragraph three of the syllabus.

         {¶ 69} Dr. Rose argues on appeal that there are factual issues concerning whether

he was of unsound mind because he suffered several periods between 2013 and 2017

where he was hospitalized for mental changes that forced him to be off work. Appellant’s

Brief at p. 10. He further argues that while hospitalized at Glenbeigh (a rehabilitation

center) in June 2013, his mind was described as “hazy,” or “not in touch with reality.”

Appellant's Brief at p. 11. In addition, Dr. Rose claims that he “has obtained proof of 52

days of unsound mind since [his] memorandum,” and asks that this data be entered into

the record. Id. at p. 12.

         {¶ 70} To the extent this latter statement refers to matters outside the record, we
                                                                                         -27-


will not consider it. E.g., State v. Ishmail, 54 Ohio St.2d 402, 377 N.E.2d 500 (1978),

paragraph one of the syllabus (stressing “[a] reviewing court cannot add matter to the

record before it, which was not a part of the trial court’s proceedings, and then decide the

appeal on the basis of the new matter”).

       {¶ 71} The trial court rejected tolling for two reasons. First, Dr. Rose failed to

submit any evidence that he was of unsound mind on June 15, 2017, or at any time

thereafter. Order at p. 13. The court also stressed that Dr. Rose did not claim that he

was unsound at these times; rather, he asserted “without proof that he was of ‘unsound

mind’ for several periods between 2013 and 2017 and that he was on a 72-hour hold in

May of 2017, all of which occurred prior to his discovery of the underlying medical

malpractice case.” Id., quoting Complaint at p. 1.

       {¶ 72} We agree with the trial court. The only items Dr. Rose submitted in the trial

court were: “Plaintiff’s Memorandum Against Motion to Dismiss” (July 10, 2020),

containing only argument and unverified allegations; “Plaintiff’s Motion Against Summary

Judgement [sic] and Request for Jury trial” (Sep. 28, 2020), containing only argument and

unverified allegations; and Dr. Rose’s own affidavit with various unauthenticated materials

attached. Rose Aff. (Sep. 28, 2020).

       {¶ 73} Dr. Rose's affidavit sets forth his qualifications and background as a primary

care physician. Rose Aff. at p. 1. He then stated that he experienced “substandard

treatment” while a patient at Glenbeigh in May and June 2013. Id. at p. 2. The rest of

the affidavit detailed incidents and medical evaluations that occurred between 2011 and

April 2017 which indicated, in Dr. Rose's opinion, that the prior diagnoses of his medical

problems (“schizo-affective, biopolar, obsessive compulsive, alcohol dependent,
                                                                                          -28-


benzodiazepine dependence”) were “wrong and were arrived at by substandard review

of all medical records available to the Glenbeigh personnel and Dr. Primc.” Id. at p. 6.

At the end of this discussion, Dr. Rose stated briefly that “Dr. Tievsky’s MRI misread has

been paramount in damages to Dr. Rose. Failure to compare previous films absolute

negligence.” Id.

       {¶ 74} None of this, however, had anything to do with whether Dr. Rose was of

unsound mind on June 15, 2017, when the cause of action accrued, or on April 19, 2017,

which Dr. Rose suggests in his affidavit was the date he was given an opinion of possible

carbon monoxide involvement. Id. at p. 5. This information also had nothing to do with

whether Dr. Rose was of unsound mind any time after June 15, 2017.

       {¶ 75} The materials attached to Dr. Rose's affidavit (208 pages of documents)

consisted of various medical records and other records, which were not properly

authenticated. Nonetheless, even if these materials were considered, a consultation

with Dr. Goldstick dated May 26, 2017, stated that after being admitted to Kettering

Hospital on May 20, 2017, for a “brief period of psychological decompensation,” Dr. Rose

“returned to his normal mentation * * *.” Rose Aff., Ex. A, May 26, 2017 Report of Dr.

Goldstick p. 2. At that time, according to the patient history, Dr. Rose noted that “in 2010,

he bought a used car and was driving this for quite some time. He feels there may have

been exposure of carbon monoxide at the time and when the car was tested at one point

it registered 300 ppm of carbon monoxide.” Id.

       {¶ 76} In Dr. Goldstick's examination of Dr. Rose on May 26, 2017, Goldstick

stated that Dr. Rose's attention and concentration were “normal,” his speech was

“normal,” his level of consciousness was “alert,” his knowledge was “good,” and his
                                                                                          -29-


comprehension was “normal.” Ex. A at p. 2-3. Another examination by Dr. Goldstick on

September 27, 2017, indicated that Dr. Rose “remains stable at this time and is operating

a [sic] normal activities at this time [and] apparently is also active professionally.” Ex. A,

September 27, 2017 Report of Dr. Goldstick, p. 13. Dr. Rose did not provide any other

materials relating to the “unsoundness” of his mind after September 2017.

       {¶ 77} Accordingly, even if we considered Dr. Rose's affidavit and the attached

materials, they would only disprove any contention that he was of unsound mind as of

June 15, 2017, or any time thereafter.

       {¶ 78} In connection with the eighth assignment of error, Dr. Rose questions why

the trial court required him to show proof of his “unsound mind,” when Civ.R. 12(B)(6)

requires that the court construe all the allegations in the complaint as true. Appellant's

Brief at p. 21-22. Dr. Rose then offers to submit records from his current psychiatrist,

which he obtained after the trial court issued its decision, and states that he wants us to

allow these records to be “admitted to [the] record.” Id. at p. 22. As we stressed earlier,

we cannot add matters to the record that the trial court did not consider. Ishmail, 54 Ohio

St.2d 402, 377 N.E.2d 500, at paragraph one of the syllabus.

       {¶ 79} Next, regarding the “proof” requirement, the trial court was entitled to

consider what the evidence established, because two motions were pending: a motion to

dismiss and a motion for summary judgment. As we mentioned, a court does construe

a complaint’s allegations as true for purposes of motions to dismiss. However, when Dr.

Tievsky and CCF submitted materials to satisfy their burden on summary judgment, Dr.

Rose had the reciprocal burden of showing there were genuine issues of material fact

precluding summary judgment. Dresher, 75 Ohio St.3d at 293, 662 N.E.2d 264. This,
                                                                                          -30-


he failed to do. Consequently, the trial court did not err in this regard.

       {¶ 80} As a pro se litigant, Dr. Rose clearly does not understand legal procedure,

and, like most such litigants, finds the law difficult.     However, we have repeatedly

emphasized that “[i]n Ohio, a pro se litigant ‘is presumed to have knowledge of the law

and of correct legal procedure and is held to the same standard as all other litigants.’ ”

Citibank S. Dakota, N.A. v. Wood, 169 Ohio App.3d 269, 2006-Ohio-5755, 862 N.E.2d

576, ¶ 57 (2d Dist.), quoting Kilroy v. B.H. Lakeshore Co., 111 Ohio App.3d 357, 363, 676

N.E.2d 171 (8th Dist.1996).      See also Williams v. PNC Bank, Natl. Assn., 2d Dist.

Montgomery No. 28933, 2021-Ohio-977, ¶ 2; State ex rel. Fuller v. Mengel, 100 Ohio

St.3d 352, 2003-Ohio-6448, 800 N.E.2d 25, ¶ 10.

       {¶ 81} Having agreed with the trial court that tolling does not apply, a few additional

points about R.C. 2305.19 are in order. Normally, when a complaint is dismissed without

prejudice, the plaintiff “may commence a new action within one year after the date of * * *

the plaintiff's failure otherwise than on the merits.” R.C. 2305.19(A) (the savings statute).

Here, the trial court held that even if the original complaint had been timely filed, Dr. Rose

could not take advantage of the savings statute. Order at p. 14-16. In this regard, the

court noted that the 2020 action was filed about 21 months after the first action was

dismissed on August 22, 2018. Because this was more than a year after the dismissal,

R.C. 2305.19(A) did not apply and provided an additional reason for dismissing Dr. Rose's

claims. Id. at p.15.

       {¶ 82} We agree that this would normally be the case, and further observe that Dr.

Rose has not assigned error specifically on this issue. However, the Supreme Court of

Ohio recently issued a decision that impacts what previously would have been true in
                                                                                          -31-


situations like the present. Specifically, in Wilson, the Supreme Court of Ohio held that:

              R.C. 2305.113(C) is a true statute of repose that, except as expressly

       stated in R.C. 2305.113(C) and (D), clearly and unambiguously precludes

       the commencement of a medical claim more than four years after the

       occurrence of the alleged act or omission that forms the basis of the claim.

       Expiration of the statute of repose precludes the commencement, pursuant

       to the saving statute, of a claim that has previously failed otherwise than on

       the merits in a prior action.

Wilson, Ohio Slip Opinion No. 2020-Ohio-6827, __ N.E.3d __, at ¶ 38. Therefore, a

plaintiff may not “take advantage of Ohio's saving statute to refile a medical claim after

the applicable one-year statute of limitations has expired if the four-year statute of repose

for medical claims has also expired.” Id. at ¶ 1.

       {¶ 83} The trial court was likely unaware of the Wilson decision, as it was issued

on December 23, 2020, only a few days before the court dismissed Dr. Rose's case with

prejudice on December 29, 2020. The effect of Wilson is that Dr. Rose could not have

used the savings statute in R.C. 2305.19(A) to refile because both the one-year statute

of limitations in R.C. 2305.113(A) and the four-year statute of repose in R.C. 2305.113(C)

had already expired before Dr. Rose filed the current action.

       {¶ 84} Specifically, Dr. Rose's latest contact with Dr. Tievsky and CCF ended at

the latest on May 3, 2013. Four years from that date would have been May 4, 2017.

Thus, by the time Dr. Rose filed his initial action in this matter on June 15, 2018, the four-

year statute of repose in R.C. 2305.113(C) had already expired. Based on the June 15,

2017 accrual date of Dr. Rose’s medical claims, the one-year statute of limitations in R.C.
                                                                                          -32-


2305.113(C) also expired the day after Dr. Rose filed the initial action.

       {¶ 85} As a result, even if the first action had been timely filed, Dr. Rose could not

have used R.C. 2305.19(A) to refile the action on May 14, 2020, since the four-year period

of repose expired by May 4, 2017. And, on May 14, 2020, the one-year statute of

limitations in R.C. 2305.113(A) had also already expired. In fact, Dr. Rose refiled the

present case more than seven years after May 3, 2013. Accordingly, Dr. Rose's claims

were barred under the statute of repose in R.C. 2305.113(C).

       {¶ 86} Any error by the trial court, however, was harmless, because the end result

was the same. See Civ.R. 61 (instructing courts to disregard errors that do “not affect

the substantial rights of the parties”). We note that the trial court did also make a finding,

while discussing tolling, that the statute of repose in R.C. 2305.113(C) barred Dr. Rose’s

claims because they were not commenced until more than four years after the occurrence

of the acts on which his claims were based. Order at p. 13.

       {¶ 87} Based on the preceding discussion, the third, seventh, and eighth

assignments of error are without merit and are overruled.



                           V. Failure to Consider Dr. Rose’s Affidavit

       {¶ 88} Dr. Rose's first assignment of error states as follows:

              Assignment of error No. 1. Failure to Recognize Civ.R. 56 Qualified

       Affidavit by Dr. Rose.

       {¶ 89} Under this assignment of error, Dr. Rose appears to be arguing that the trial

court erred by failing to admit his affidavit into the record or to consider it. Dr. Rose

contends that he was qualified to give an opinion under Civ.R. 56(E), as he had been a
                                                                                               -33-


practicing physician for many years.

       {¶ 90} The trial court did not err in this regard. While the court did not specifically

mention Dr. Rose’s affidavit and the attached documents during its discussion, we have

already said that even if the content of Dr. Rose's affidavit and the attached documents

were considered, they indicated that a reasonably prudent person in his circumstances

would have been put on notice of the need for further inquiry as to the cause of his

condition and the need to pursue remedies, at the latest, on June 15, 2017. These

materials also established that Dr. Rose was of sound mind at the relevant time and

thereafter.

       {¶ 91} In addition, Dr. Rose admitted in his brief that he was not certified as a

neuro-radiologist. Appellant’s Brief at p. 5. Dr. Rose did not specifically argue that his

affidavit could substitute for an affidavit of merit in the trial court, although that is, perhaps,

implied. However, that argument would fail for two reasons. First, Dr. Rose did not

make this argument in the trial court.

       {¶ 92} A fundamental rule of appellate procedure is that appellate courts “will not

consider any error which could have been brought to the trial court's attention, and hence

avoided or otherwise corrected.” Schade v. Carnegie Body Co., 70 Ohio St.2d 207, 210,

436 N.E.2d 1001 (1982). Accord Jackson v. Internatl. Fiber, 169 Ohio App.3d 395, 2006-

Ohio-5799, 863 N.E.2d 189, ¶ 11 (2d Dist.).           We can recognize plain error in such

situations, but it is disfavored in civil cases “and may be applied only in the extremely rare

case involving exceptional circumstances where error, to which no objection was made

at the trial court, seriously affects the basic fairness, integrity, or public reputation of the

judicial process, thereby challenging the legitimacy of the underlying judicial process
                                                                                           -34-


itself.” Goldfuss v. Davidson, 79 Ohio St.3d 116, 679 N.E.2d 1099 (1997), syllabus. No

exceptional circumstances exist here.

       {¶ 93} Even if we did consider “plain error,” any such notion would be squelched

by our second reason for rejecting Dr. Rose’s argument. Specifically, Dr. Rose’s affidavit

could not be substituted for a proper Civ.R. 10(D)(2) affidavit of merit because it failed to

comply with the requirements of Civ.R. 10(D)(2). One defect was that the affidavit did

not state that Dr. Rose was familiar with the standard of care for radio-neurologists or

radiologists. This is a requirement under Civ.R. 10(D)(2)(a)(ii).

       {¶ 94} Furthermore, Civ.R. 10(D)(2)(a) mandates that expert witnesses must meet

“the requirements of Evid.R. 702 and, if applicable, also * * * the requirements of Evid.R.

601(D).”5 Among other things, Evid.R. 601(D) [now Evid.R. 601(B)(5)(a)-(c)] disqualifies

persons from giving expert testimony about medical claims unless “[t]he person practices

in the same or a substantially similar specialty as the defendant.” Evid.R. 601(B)(5)(c).

In Dr. Rose’s affidavit, he identified himself as a person certified in “Family Practice,” and

he did not provide any evidence indicating that this was the same or a substantially similar

specialty as the one Dr. Tievsky practiced (radiology).

       {¶ 95} As a result, the trial court did not err in any manner relating to Dr. Rose's

affidavit. The first assignment of error, therefore, is overruled.




5 Evid.R.601 has been amended a number of times since Civ.R. 10 was amended to add
provisions pertaining to medical actions. Subsection (D) became subsection (E) on July 1, 2020,
and under an amendment effective on July 21, 2021, is now Evid.R. 601(B)(5)(a)-(c). See
https://www.supremecourt.ohio.gov/ruleamendments/documents/4.22.20%20Posting.pdf, and
https://www.supremecourt.ohio.gov/ruleamendments/documents/Online%20Posting%20-
%20Final%20Rules%20(7.1.21).pdf (both accessed on August 16, 2021). Civ.R. 10 has not
been updated to address the change in Evid.R. 601.
                                                                                        -35-


                                 VI. Fraudulent Concealment

       {¶ 96} Dr. Rose's fifth assignment of error, again quoted verbatim, states as

follows:

             Fraudulent Concealment, Fraudulent Conveyance, by Dr. Spreitzer,

       Employee of CCF.

       {¶ 97} Under this assignment of error, Dr. Rose alleges that Dr. Spreitzer

purposely failed to compare Dr. Tievsky’s 2013 MRI reading because Dr. Spreitzer

realized an error had been made previously. This is apparently based on a comment in

Dr. Spreitzer's notes that “[a] previous study 5/03/2013 is not available for comparison.”

Appellant's Brief at p. 14-15. During the rest of his argument, Dr. Rose refers to facts he

allegedly learned after he filed his summary judgment motion, by apparently looking up

the phone number for “CCF's Star Imagining” in Kettering, Ohio, by reviewing a CCF

advertisement, and by making a telephone call to the Ashtabula Radiology Department.

Id. at p. 15-16. Somehow, according to Dr. Rose, this adds up to some sort of claim for

fraudulent concealment.

       {¶ 98} Dr. Rose did not sue Dr. Spreitzer. Based on documents attached to the

complaint, Dr. Spreitzer apparently reviewed an MRI done on Dr. Rose on May 24, 2017,

based on a history of “chronic heartburn, monoxide exposure, imbalance, and low serum

sodium.” The original report indicated that a prior study done on May 3. 2013, was not

available for comparison. However, a June 15, 2017 update (less than a month later)

added that the previous study of May 3, 2013, was now available for comparison. There

was no difference between the original and updated reports with respect to the findings

made about the May 24, 2017 MRI.
                                                                                         -36-


       {¶ 99} The complaint, Dr. Rose's memoranda, and his affidavit did not mention

claims against Dr. Spreitzer based on this MRI report. Even if they had, we see no

relevance of this matter.         And, as we have already mentioned, we cannot consider

evidence that was not presented to the trial court.

       {¶ 100} Based on the preceding discussion, the matters discussed in connection

with this assignment of error either are completely irrelevant or relate to information that

Dr. Rose learned after his case was dismissed. Consequently, the fifth assignment of

error is without merit and is overruled.



                                        VII. Conclusion

       {¶ 101} All of Dr. Rose's assignments of error having been overruled, the judgment

of the trial court is affirmed.



                                         .............



DONOVAN, J. and EPLEY, J., concur.



Copies sent to:

Bernard Joseph Rose, M.D.
Matthew L. Schrader
David Valent
Hon. Mary Lynn Wiseman